DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/08/2021. As directed by the amendment: claims 1 and 26-29 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-2, 5-12, and 14-29 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-12, and 14-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US Patent 5,658,259 A) in view of Gonzales et al. (US Publication 2005/0222539 A1) further in view of Ivosevic et al. (US Publication 2014/0261861 A1). Refer to figures below when “See Image 1”, “See Image 1:
    PNG
    media_image1.png
    597
    1002
    media_image1.png
    Greyscale
Image 2:
    PNG
    media_image2.png
    426
    584
    media_image2.png
    Greyscale
Image 3:

    PNG
    media_image3.png
    237
    403
    media_image3.png
    Greyscale

Regarding claim 1, Pearson discloses an injection device (Fig. 1), comprising:
- an injection needle assembly (34, 44), comprising: 	- a needle cannula (34) attached to a needle hub (30), the needle cannula being of elongated shape extending in a first direction along a needle axis from the needle hub (Fig. 1) towards a pointed tip at a free end of the needle cannula (Pointed distal end of 34), and 	- a needle cover (44) forming an axially extending elongated flexible enclosure accommodating the needle cannula (Fig. 1), wherein the needle cover has a first end (Proximal end of 44 that is attached to 30) mounted relative to the needle hub (Fig. 1) and a second end (Distal end of 44 closest to 104) extending beyond the pointed tip of the needle cannula (Fig. 1), the needle cover being configured to axially collapse when a penetration force is applied on the second end of the needle cover towards the needle hub for penetrating the second end of the needle cover by the needle cannula (Figs. 2-3), andwherein the needle cover defines: - a shaft section (See Image 1) encircling the needle cannula (Fig. 1) and extending along said needle axis away from the first end (Fig. 1), the shaft section defining at least one annular collapse region (See Image 2) comprising wall areas of minimum wall thickness t1 (See Image 1), - a bulb section (See Image 1) having bulb wall areas (See Image 1) axially aligned with and encircling the pointed tip of the needle cannula (Fig. 1) and having a closed central end surface (See Image 1), the bulb section having bulb wall areas comprising a wall thickness t2 (See Image 1) larger than said minimum wall thickness t1 (See Image 1),  
(Fig. 1), wherein the injection device comprises a needle shield (40) with a needle opening (106), the needle shield and the injection needle assembly being arranged axially slidably relative to each other for causing the needle cannula to penetrate the needle cover and protrude through the needle opening of the needle shield (Figs. 2-3). 	Pearson is silent regarding wherein the needle cannula is selected from at least one of a 28 gauge needle cannula, a 29 gauge needle cannula and a 30 gauge needle cannula, and
wherein the shaft section comprises one or more reinforcing ribs, each of the one or more reinforcing ribs extending non-parallel to the needle axis so as to at least partly encircle the needle cannula, wherein each of the one or more reinforcing ribs is disposed axially between the bulb section and the first end of the needle cover to divide adjoining annular collapse regions of the shaft section,wherein at least one of said one or more reinforcing ribs extends circumferentially in a plane having a normal parallel with the needle axis, the one or more reinforcing ribs being arranged axially between two adjoining annular collapse regions.
 	Gonzales teaches an injection device (10), comprising:
- an injection needle assembly (50, 52), comprising: 	- a needle cannula (50) attached to a needle hub (49), the needle cannula being of elongated shape extending in a first direction along a needle axis from the needle hub (Fig. 1A) towards a pointed tip at a free end of the needle cannula (Paragraph [0065], line 12), and 	- a needle cover (52) forming an axially extending elongated flexible enclosure accommodating the needle cannula (Fig. 1A), wherein the needle cover has a first end (End of 52 attached to 49) mounted relative to the needle hub (Fig. 1A) and a second end (End of 52 farthest from 49) extending beyond the pointed tip of the needle cannula (Fig. 1A), the needle cover being configured to axially collapse when a penetration force is applied on the second end of the needle cover towards the needle hub for penetrating the second end of the needle cover by the needle cannula (Figs. 1A-3C),
(Paragraph [0048], line 11), andwherein the needle cover defines: - a shaft section (52) encircling the needle cannula (Fig. 1A) and extending along said needle axis away from the first end (Fig. 1A), wherein the injection device comprises a needle shield (76) with a needle opening (Opening in 76 through which 50 extends out of in Fig. 3A), the needle shield and the injection needle assembly being arranged axially slidably relative to each other for causing the needle cannula to penetrate the needle cover and protrude through the needle opening of the needle shield (Figs. 1A-3C).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the needle cannula of Pearson to be selected from at least one of a 28 gauge needle cannula, a 29 gauge needle cannula and a 30 gauge needle cannula since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the needle cannula of Pearson would not operate differently with the claimed gauge. Further, applicant places no criticality on the gauge claimed. 
 	Pearson in view of Gonzales are silent regarding
wherein the shaft section comprises one or more reinforcing ribs, each of the one or more reinforcing ribs extending non-parallel to the needle axis so as to at least partly encircle the needle cannula, wherein each of the one or more reinforcing ribs is disposed axially between the bulb section and the first end of the needle cover to divide adjoining annular collapse regions of the shaft section,wherein at least one of said one or more reinforcing ribs extends circumferentially in a plane having a normal parallel with the needle axis, the one or more reinforcing ribs being arranged axially between two adjoining annular collapse regions.
 	Ivosevic teaches an injection device (Fig. 1A), comprising: 
- an injection needle assembly (12) for
(20) attached to a needle hub (26), the needle cannula being of elongated shape extending in a first direction along a needle axis from the needle hub (Fig. 4) towards a pointed tip at a free end of the needle cannula (30), and 
 	- a needle cover (22) forming an axially extending elongated flexible enclosure accommodating the needle cannula (Fig. 4), wherein the needle cover has a first end (42, Ivosevic) mounted relative to the needle hub (Fig. 4) and a second end (40) extending beyond the pointed tip of the needle cannula (Fig. 4), the needle cover being configured to axially collapse when a penetration force is applied on the second end of the needle cover towards the needle hub for penetrating the second end of the needle cover by the needle cannula (Figs. 4-7), wherein the needle cover defines: - a shaft section (See Image 3) encircling the needle cannula (Fig. 4) and extending along said needle axis away from the first end (Fig. 4), the shaft section defining at least one annular collapse region (See Image 3) comprising wall areas of minimum wall thickness t1 (See Image 3), - a bulb section (44) having bulb wall areas (44) axially aligned with and encircling the pointed tip of the needle cannula (Fig. 4) and having a closed central end surface (Fig. 4), the bulb section having bulb wall areas comprising a wall thickness t2 (See Image 3) larger than said minimum wall thickness t1 (See Image 3), wherein the shaft section comprises one or more reinforcing ribs (46), each of the one or more reinforcing ribs extending non-parallel to the needle axis so as to at least partly encircle the needle cannula (Fig. 4), wherein each of the one or more reinforcing ribs is disposed axially between the bulb section and the first end of the needle cover to divide adjoining annular collapse regions of the shaft section (Fig. 4), wherein the needle cover, in an initial non-penetrated state, assumes a first configuration wherein the wall areas of the bulb section and the wall areas of the shaft section are spaced apart from the needle cannula (Fig. 4), and 	wherein at least one of said one or more reinforcing ribs extends circumferentially in a plane having a normal parallel with the needle axis (Fig. 4), the one or more reinforcing ribs being arranged axially between two adjoining annular collapse regions (Fig. 4). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the (Paragraph [0048], lines 7-11). The modification of Pearson in view of Gonzales further in view of Ivosevic would teach wherein at least one of said one or more reinforcing ribs of Ivosevic extends circumferentially in a plane having a normal parallel with the needle axis shown in Fig. 4 of Ivosevic, the one or more reinforcing ribs of Ivosevic being arranged axially between two adjoining annular collapse regions of Ivosevic/Pearson. 	Regarding claim 5, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 1, wherein opposing wall areas of each annular collapse region are configured to radially deform when said penetration force is applied so that for each annular collapse region, two opposing wall areas deform radially towards each other and two opposing wall areas deform radially away from each other (Fig. 3, Pearson). 	Regarding claim 6, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 1, wherein for a first annular collapse region two opposing wall areas deform radially towards each other along a first axis that extends normal to the needle axis and for an annular collapse region adjoining said first annular collapse region two opposing wall areas deform radially away from each other in directions parallel to said first axis (Fig. 3, Pearson). 	Regarding claim 7, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 1, wherein at least one of said one or more reinforcing ribs is arranged to radially protrude from a radially outwards facing surface of the shaft section (Fig. 4, Ivosevic). 	Regarding claim 8, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 1, wherein the wall areas of minimum wall thickness t1 of the shaft section form a cylindrical inner wall surface (Fig. 1, Pearson). 	Regarding claim 9, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 1, wherein the wall thickness of wall areas of the shaft section differing from (See Image 1, Pearson and See Image 3, Ivosevic). 	Pearson in view of Gonzales further in view of Ivosevic are silent regarding  	wherein the wall thickness of wall areas of the shaft section differing from wall thickness t1 at locations of said one or more reinforcing ribs is at least 1.2 times t1. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein the wall thickness of wall areas of the shaft section differing from wall thickness t1 at locations of said one or more reinforcing ribs is at least 1.2 times t1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the assembly of Pearson in view of Gonzales further in view of Ivosevic would not operate differently with the claimed relationship. Further, applicant places no criticality on the relationship claimed. 	Regarding claim 10, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 1, wherein the bulb wall areas comprise areas having wall thicknesses t2 of at least 1 times t1 (See Image 1, Pearson). 	Pearson in view of Gonzales further in view of Ivosevic are silent regarding 	wherein the bulb wall areas comprise areas having wall thicknesses t2 of at least 1.5 times t1. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein the bulb wall areas comprise areas having wall thicknesses t2 of at least 1.5 times t1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 Regarding claim 11, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 1, wherein the closed end surface comprises a central area defining a ventilation zone of reduced wall thickness (See Image 1, Pearson), said ventilation zone comprising wall areas having wall thicknesses t3 (See Image 1, Pearson). 	Pearson in view of Gonzales further in view of Ivosevic are silent regarding 	wherein said ventilation zone comprising wall areas having wall thicknesses t3 less than 2.5 times t1. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein said ventilation zone comprising wall areas having wall thicknesses t3 less than 2.5 times t1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the assembly of Pearson in view of Gonzales further in view of Ivosevic would not operate differently with the claimed relationship. Further, applicant places no criticality on the relationship claimed. 	Regarding claim 12, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 1, wherein the bulb wall areas define first and second annular bulb regions (See Image 1, Pearson), and wherein an annular region (See Image 1, Pearson) of reduced wall thickness separates the first and second annular bulb regions (See Image 1, Pearson). 	Pearson in view of Gonzales further in view of Ivosevic are silent regarding 	wherein the annular region of reduced wall thickness being less than 2.5 times t1 separates the first and second annular bulb regions. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of Regarding claim 14, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 1, wherein the injection device is configured as an auto-injector that is triggerable by relative movement between the needle shield and the injection needle assembly and wherein the needle shield is configured to act on the needle cover for causing the needle cover to be penetrated by the needle cannula (Figs. 2-3, Pearson). 	Regarding claim 15, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 1, wherein radially outwards facing surfaces of the shaft section and the bulb section of the needle cover is radially spaced apart from the needle shield at least as the needle shield and the injection needle assembly slides relative to each other for causing the needle cannula to penetrate the needle cover (Figs. 2-3, Pearson). 	Regarding claim 16, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 9, wherein the wall thickness of wall areas of the shaft section at locations of said one or more reinforcing ribs is at least 1 times t1 (See Image 1, Pearson and See Image 3, Ivosevic). 	Pearson in view of Gonzales further in view of Ivosevic are silent regarding 	wherein the wall thickness of wall areas of the shaft section at locations of said one or more reinforcing ribs is at least 1.3 times t1. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to Regarding claim 17, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 9, wherein the wall thickness of wall areas of the shaft section at locations of said one or more reinforcing ribs is at least 1 times t1 (See Image 1, Pearson and See Image 3, Ivosevic). 	Pearson in view of Gonzales further in view of Ivosevic are silent regarding 	wherein the wall thickness of wall areas of the shaft section at locations of said one or more reinforcing ribs is at least 1.4 times t1. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein the wall thickness of wall areas of the shaft section at locations of said one or more reinforcing ribs is at least 1.4 times t1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the assembly of Pearson in view of Gonzales further in view of Ivosevic would not operate differently with the claimed relationship. Further, applicant places no criticality on the relationship claimed. 	Regarding claim 18, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 9, wherein the wall thickness of wall areas of the shaft section at locations of said one or more reinforcing ribs is at least 1 times t1 (See Image 1, Pearson and See Image 3, Ivosevic). 	Pearson in view of Gonzales further in view of Ivosevic are silent regarding 	wherein the wall thickness of wall areas of the shaft section at locations of said one or more reinforcing ribs is at least 1.5 times t1. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein the wall thickness of wall areas of the shaft section at locations of said one or more reinforcing ribs is at least 1.5 times t1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the assembly of Pearson in view of Gonzales further in view of Ivosevic would not operate differently with the claimed relationship. Further, applicant places no criticality on the relationship claimed. 	Regarding claim 19, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 10, wherein the bulb wall areas comprise areas having wall thicknesses t2 of at least 1 times t1 (See Image 1, Pearson). 	Pearson in view of Gonzales further in view of Ivosevic are silent regarding 	wherein the bulb wall areas comprise areas having wall thicknesses t2 of at least 1.8 times t1. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein the bulb wall areas comprise areas having wall thicknesses t2 of at least 1.8 times t1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the assembly of Pearson in view of Gonzales further in view of Ivosevic would not operate differently with the claimed relationship. Further, applicant places no Regarding claim 20, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 10, wherein the bulb wall areas comprise areas having wall thicknesses t2 of at least 1 times t1 (See Image 1, Pearson). 	Pearson in view of Gonzales further in view of Ivosevic are silent regarding 	wherein the bulb wall areas comprise areas having wall thicknesses t2 of at least 2.2 times t1. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein the bulb wall areas comprise areas having wall thicknesses t2 of at least 2.2 times t1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the assembly of Pearson in view of Gonzales further in view of Ivosevic would not operate differently with the claimed relationship. Further, applicant places no criticality on the relationship claimed. 	Regarding claim 21, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 10, wherein the bulb wall areas comprise areas having wall thicknesses t2 of at least 1 times t1 (See Image 1, Pearson). 	Pearson in view of Gonzales further in view of Ivosevic are silent regarding 	wherein the bulb wall areas comprise areas having wall thicknesses t2 of at least 2.5 times t1. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein the bulb wall areas comprise areas having wall thicknesses t2 of at least 2.5 times t1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 Regarding claim 22, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 11, wherein the ventilation zone comprising wall areas having wall thicknesses t3 (See Image 1, Pearson). 	Pearson in view of Gonzales further in view of Ivosevic are silent regarding 	wherein the ventilation zone comprising wall areas having wall thicknesses t3 less than 2.0 times t1. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein the ventilation zone comprising wall areas having wall thicknesses t3 less than 2.0 times t1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the assembly of Pearson in view of Gonzales further in view of Ivosevic would not operate differently with the claimed relationship. Further, applicant places no criticality on the relationship claimed. 	Regarding claim 23, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 11, wherein the ventilation zone comprising wall areas having wall thicknesses t3 (See Image 1, Pearson) less than 1.5 times t1. 	Pearson in view of Gonzales further in view of Ivosevic are silent regarding 	wherein the ventilation zone comprising wall areas having wall thicknesses t3 less than 1.5 times t1. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein the ventilation zone comprising wall areas having wall thicknesses t3 less than 1.5 times t1 Regarding claim 24, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 12, but are silent regarding wherein the annular region of reduced wall thickness is less than 2.0 times t1 separates the first and second annular bulb regions. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein the annular region of reduced wall thickness is less than 2.0 times t1 separates the first and second annular bulb regions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the assembly of Pearson in view of Gonzales further in view of Ivosevic would not operate differently with the claimed relationship. Further, applicant places no criticality on the relationship claimed. 	Regarding claim 25, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 12, but are silent regarding wherein the annular region of reduced wall thickness is less than 1.5 times t1 separates the first and second annular bulb regions. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein the annular region of reduced wall thickness is less than 1.5 times t1 separates the first and second annular bulb regions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
 	Regarding claim 26, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 1.
Pearson in view of Gonzales further in view of Ivosevic are silent regarding
wherein more than 50% of the wall areas of the shaft section comprises areas having wall thicknesses thinner than 0.3 mm.  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein more than 50% of the wall areas of the shaft section comprises areas having wall thicknesses thinner than 0.3 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the assembly of Pearson in view of Gonzales further in view of Ivosevic would not operate differently with the claimed relationship. Further, applicant places no criticality on the relationship claimed.
Regarding claim 27, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 26.
Pearson in view of Gonzales further in view of Ivosevic are silent regarding
wherein more than 60% of the wall areas of the shaft section comprises areas having wall thicknesses thinner than 0.25 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein more than 60% of the wall areas of the shaft section comprises areas having wall 
Regarding claim 28, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 26.
Pearson in view of Gonzales further in view of Ivosevic are silent regarding 
wherein more than 70% of the wall areas of the shaft section comprises areas having wall thicknesses thinner than 0.20 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the assembly of Pearson in view of Gonzales further in view of Ivosevic to have wherein more than 70% of the wall areas of the shaft section comprises areas having wall thicknesses thinner than 0.20 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the assembly of Pearson in view of Gonzales further in view of Ivosevic would not operate differently with the claimed relationship. Further, applicant places no criticality on the relationship claimed.
Regarding claim 29, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 26.
Pearson in view of Gonzales further in view of Ivosevic are silent regarding
wherein more than 80% of the wall areas of the shaft section comprises areas having wall thicknesses thinner than 0.20 mm.
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US Patent 5,658,259 A) in view of Gonzales et al. (US Publication 2005/0222539 A1) further in view of Ivosevic et al. (US Publication 2014/0261861 A1) further in view of Pedersen et al. (US Publication 2013/0211330 A1). Refer to figure below when “See Image 1” mentioned.Image 1:

    PNG
    media_image1.png
    597
    1002
    media_image1.png
    Greyscale
 	Regarding claim 2, Pearson in view of Gonzales further in view of Ivosevic disclose the injection device as defined in claim 1, wherein the needle cannula extending from the needle hub in the first direction defines a front needle (See Image 1, Pearson), wherein said needle cover defines a front (44, Pearson) accommodating the front needle (Fig. 1, Pearson), and  wherein the needle cannula further extends from the needle hub in a direction opposite to said first direction to a second pointed tip end (See Image 1, Pearson) to define a rear needle (See Image 1, Pearson). 	Pearson in view of Gonzales further in view of Ivosevic are silent regarding  wherein the injection needle assembly further comprises a rear needle cover,  wherein said rear needle cover forms an axially extending elongated flexible enclosure accommodating the rear needle, wherein the rear needle cover has a first end mounted relative to the needle hub and a second end extending beyond the second pointed tip end of the rear needle, the rear needle cover being configured to axially collapse when a penetration force is applied on the second end of the rear needle cover towards the needle hub for penetrating the second end of the rear needle cover by the rear needle,  wherein the rear needle cover defines:  - a shaft section encircling the rear needle and extending along said needle axis away from the first end of the rear needle cover, the shaft section defining annular collapse regions comprising wall areas of minimum wall thickness t1, and  - a bulb section having bulb wall areas axially aligned with and encircling the second pointed tip end of the rear needle and having a closed central end surface, the bulb section having bulb wall areas comprising a wall thickness t2 larger than said minimum wall thickness t1, wherein the shaft section of the rear needle cover comprises one or more reinforcing ribs, each of the one or more reinforcing ribs extending non-parallel to the needle axis so as to at least partly encircle the needle cannula, wherein each of the one or more reinforcing ribs is disposed axially between the bulb section and the first end of the needle cover to divide adjoining annular collapse regions of the shaft section. 	Pearson in view of Gonzales further in view of Ivosevic already disclose a front needle cover and its specifics accommodating the front needle, and there it would have been obvious to one of obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the injection needle assembly of Pearson in view of Gonzales further in view of Ivosevic to incorporate a rear needle cover since it has been held that mere duplication of essential working parts of a vice involves (Fig. 2A), comprising:
an injection needle assembly (500), comprising:  	- a needle cannula (510, 520) attached to a needle hub (501), the needle cannula being of elongated shape extending in a first direction along a needle axis from the needle hub (Fig. 2A) towards a pointed tip at a free end of the needle cannula (511, Fig. 2A), and  	- a needle cover (515) forming an axially extending elongated flexible enclosure accommodating the needle cannula (Fig. 2A), the needle cover being configured to axially collapse when a penetration force is applied on the second end of the needle cover towards the needle hub for penetrating the second end of the needle cover by the needle cannula (Figs. 3A), wherein the needle cannula extending from the needle hub in the first direction defines a front needle (510), wherein said needle cover defines a front needle cover (515) accommodating the front needle (Fig. 2A), and wherein the needle cannula further extends from the needle hub in a direction opposite to said first direction to a second pointed tip end (521) to define a rear needle (520),wherein the injection needle assembly further comprises a rear needle cover (525), wherein said rear needle cover forms an axially extending elongated flexible enclosure accommodating the rear needle (Fig. 2A), the rear needle cover being configured to axially collapse when a penetration force is applied on the second end of the rear needle cover towards the needle hub for penetrating the second end of the rear needle cover by the rear needle (Fig. 4A). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the injection needle assembly of Pearson in view of Gonzales further in view of Ivosevic to incorporate the teachings of Pedersen to incorporate a rear needle cover in order to provide sterility to the rear needle (Paragraph [0075], Pedersen).
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 10, first paragraph under part IA, that Gonzales was introduced to teach the specific needle lumen size as claimed, without regard to all other elements in 
In response to applicant's arguments, on page 10, second paragraph under part IA, that “Ivosevic discloses a hypodermic syringe which appear to include a larger gauge cannula (see, e.g. Figs. 3 and 4), i.e., a cannula that is not prone to bending, and wherein the sheath or resilient sleeve is formed with dimensions such as to facilitate handling and operation without requiring a rigid outer needle shield”, the Examiner respectfully disagrees. The specification of Ivosevic makes no mention about the gauge of the cannula, therefore it is unclear how the Applicant came about this specification. Furthermore, the Examiner is relying on the Pearson reference to teach a needle shield and is not relying on the Ivosevic reference to teach the needle shield. 
In response to applicant's arguments, on page 10, third paragraph under part IA, that “Ivosevic deals with devices of a completely different type than the claimed device, and the cannulas clearly differing from the claimed cannula”, the Examiner respectfully disagrees. Ivosevic clearly states in Paragraph [0050] that the device is used for “injection or infusion of fluid such as a medication into a patient”. The Pearson and Ivosevic references are both medical devices used for administering medication to a patient, therefore the Examiner does agree with the Applicant in that “Ivosevic provides a clear teaching to be used for the skilled worked”. 
In response to applicant's arguments, on page 11, third paragraph under part IB, that “the claimed features, ‘wherein the needle cover, in an initial non-penetrated state, assumes a first configuration wherein the wall areas of the shaft section are spaced apart from the needle cannula’, is not shown, or obvious in view of PEARSON and/or GONZALES”, the Examiner respectfully disagrees. The figures below of Pearson clearly show that in the non-penetrated state, the wall areas of the shaft section are spaced apart from the needle cannula.

    PNG
    media_image4.png
    541
    428
    media_image4.png
    Greyscale
		
    PNG
    media_image5.png
    350
    314
    media_image5.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783